Title: From George Washington to Jacob Gerhard Diriks, 15 March 1785
From: Washington, George
To: Diriks, Jacob Gerhard



Sir,
Mount Vernon 15th March 1785.

Your letter of the 24th of January came duly to hand; but being written in French (a language I do not understand) some time elapsed before an opportunity presented to get it translated—This I hope will be received as an apology for the delay of my answer.
However much your merits deserve recommendation—& however pleasing it might be to me to offer my testimony to such facts as have come to my knowledge, respecting the services you have rendered to these States, yet to comply with your request of a letter to the Count de Maasdam, would be inconsistent with the line of conduct I have prescribed for my Government.
It is a maxim with me Sir, to take no liberties with exalted characters to whom I am not personally known, or with whom I

have had no occasion to correspond by letter: but if you shou’d think a certificate of service from me can avail you in any degree, & you would please to furnish me with your appointmts & places of service (as they have not been much under my immediate command) I shall have pleasure in furnishing one.
If circumstances had permitted, I should have been happy in the honor of a visit from you. I have a grateful sense of the polite & flattering expression of your letter; & with best wishes for you in your future pursuits, I have the honor to be Sir, &c.

G: Washington

